                             IN THE UNITED STATES DISTRICT C URT
                                  NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION
                                                                                                   APR - 9 2020

                                                                                        CLERK, U.S. 6fslR.YcTcouRr
JOSE RAMIREZ,                                              §                              By
                                                                                               ------~15-~'Jll~ll\~--------
                                                           §
                    Movant,                                §
                                                           §
vs.                                                        §    NO. 4:20-CV-148-A
                                                           §    (NO. 4:17-CR-053-A}
UNITED STATES OF AMERICA,                                  §
                                                           §
                    Respondent.                            §

                                   MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of Jose Ramirez under

28 U.S.C.           §   2255 to vacate, set aside, or correct sentence. The

court, having considered the motion, the response 1 of United

States, the record,                   including the record in the underlying

criminal case, styled "United States v. Jose Ramirez," Case No.

4:17-CR-053-A, and applicable authorities, finds that the motion

should be dismissed as untimely.

                                                          I.

                                                   Background

           On April 24, 2017, movant was charged in a one-count

superseding information charging him with possession with intent

to distribute a mixture and substance containing a detectable

amount of methamphetamine, in violation of 21 U.S.C.

§§      841(a} (1} and (b) (1} (C). CR Doc. 2 16.


1 The   response is in the form of a motion to dismiss.
2
    The "CR Doc. _" reference is to the number of the item on the docket in the underlying criminal case, No. 4: 17-
                                   On March 28, 2017, movant appeared before the court with

                            the intent to enter a plea of guilty to the offense chargetl

                            without benefit of a plea agreement. Movant and his attorney

                            signed a factual resume setting forth the elements of the

                            offense, the maximum penalty movant faced, and the stipulated

                            facts supporting movant's guilt. CR Doc. 21. They also sigrled a

                            waiver of indictment. CR Doc. 20. Under oath, movant stated that

                            no one had made any promise or assurance of any kind to induce

                            him to plead guilty. Further, movant stated his   understand~ng


                            that the guideline range was advisory and was one of many

                            sentencing factors the court could consider; that the guideline

                            range could not be calculated until the presentence report

                            {"PSR") was prepared; the court could impose a sentence melle

                            severe than the sentence recommended by the advisory guidelines

                            and movant would be bound by his guilty plea; movant was

                            satisfied with his counsel and had no complaints regarding his

                            representation; and, movant and counsel had reviewed the factual

                            resume and movant understood the meaning of everything in it and

                            the stipulated facts were true. CR Doc. 44.

                                   On August 11, 2017, movant was sentenced to a term of

                            imprisonment of 180 months. CR Doc. 37.· He appealed, CR Dop. 39,

                            and the judgment was affirmed. United States v. Ramirez, 722 F.




                            CR-053-A.

                                                              2



L_ __ , - - - -   -   ---
App'x 377 (5th Cir. 2018). On October 1, 2018, his petition for

writ of certiorari was denied. Ramirez v. United States, 139                                s.
Ct. 283 (2018) .

                                                          II.

                                         Grounds of the Motion

          The court cannot discern any legitimate grounds movant may

be asserting in support of his motion. The motion simply does

not seem to relate to the facts of movant's case. For example,

it talks about an indictment and conspiracy and a jury trial,

when movant pleaded guilty under a superseding information. Doc. 3

1.

                                                         III.

                                            Standard of Review

          After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                             United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32 (5th Cir. 1991).                    A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"




3
    The "Doc.   "reference is to the number of the item on the docket in this civil case.

                                                            3
for his procedural default and "actual prejudice" resulting from

the errors.       Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer

trial errors.        It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice.          United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981).           In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal.       Davis v. United States, 417 U.S. 333, 345

(1974) .       Further, if issues "are raised and considered on direct

appeal, a defendant is thereafter precluded from urging the same

issues in a later collateral attack."          Moore v. United States,

598 F.2d 439, 441 (5th Cir. 1979)          (citing Buckelew v. United

States, 575 F.2d 515, 517-18       (5th Cir. 1978)).

                                     IV.

                                  Analysis

     Section 2255 contains a one-year statute of limitations. 28

U.S.C.     §   2255(f). In this case, limitations began to run on the

date the judgment became final. Clay v. United States, 537 U.S.

522, 527       (2003). That is, the time began to run when the Supreme

Court denied the petition for writ of certiorari on October 1,

2018. The motion here was not filed until February 14, 2020,

when it appears to have been deposited in the mail for filing.

                                      4
Doc. 1 at PageiD 4 9-10.

           The motion makes no mention of its untimeliness. The court

notes that movant would not be entitled to equitable tolling in

any event as he has not shown the exercise of any diligence. Nor

has he shown that any extraordinary circumstance prevented him

from timely filing his motion. Holland v. Florida, 560 U.S. 631,

649 {2010).

                                                          v.
                                                       Order

           The court ORDERS that movant's motion be, and is hereby,

dismissed as untimely.

           Pursuant to Rule 22{b) of the Federal Rules of Appellate

Procedure, Rule 11{a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253{c) {2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

           SIGNED April 9, 2020.




4
    The "PageiD _" reference is to the page number assigned by the court's electronic filing system.

                                                           5
